Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  comma after substrate in line 5 has to be underlined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangdong Zhu et al (U. S. Patent Application: 2013/0134992, here after Zhu).
 Claim 13 is rejected. Zhu teaches a method of manufacturing an auxetic foam sensor [abstract, 0046], the method comprising: 
providing a porous substrate (honeycomb)comprising a negative Poisson ratio, wherein the porous substrate comprises auxetic foam [abstract, 0046]; and
forming a piezoresistive layer(nanotubes) covering at least a portion of the porous substrate (covering at least the pores) [0046]. The piezoresistive sensitivity of the auxetic foam sensor increases as the Poisson ratio of the porous substrate decreases, (Poisson ratio is negative here) [also 0044, 0046], therefore it is tunable, and although Zhu does not teach about the gauge factor, however it is obvious that gauge factor of the auxetic foam sensor under tensile strain relative to under compressive strain is variable by tuning the Poisson ratio to provide superimposed and amplified tunneling resistance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have gauge factor of the auxetic foam sensor under tensile strain relative to under compressive strain variable by tuning the Poisson ratio to provide superimposed and amplified tunneling resistance, because it is a property of the device made by Zhu.
Claim 16 is rejected as Zhu teaches the piezoresistive layer comprises carbon nanotubes [0043, 0044]. 
Claim 20 is rejected. Zhu does not teach piezoresistive layer is 1wt% of the sensor. However, the amount of the nanotube in sensor is result effective and has to be optimized as Zhu teaches adding nanotubes to the elastomer/polymer layer to provide piezoresistivity [0044]. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making sensor as Zhu teaches where the CNT’s layer (piezoresistive layer) is 1wt% of the sensor, because one ordinary skill in art can find it with routine examination and in absence of criticality.
Claims 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangdong Zhu et al (U. S. Patent Application: 2013/0134992, here after Zhu), further in view of Jai Krishna Pandey et al (U. S. Patent Application: 2015/0274924, here after Pandey).
Claim 14 is rejected. Zhu teaches the limitation of claim 13, and teaches covering at least a portion of the porous substrate (covering the pores) [0044], but does not teach forming dip-coating conductive nanomaterial onto the porous substrate. Pandey teaches
a method of dip-coating aqueous dispersion of carbon nanotube dispersion and coating CNT’s onto the porous substrate [0066], wherein the method can be used for making a sensor [0014]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making sensor as Zhu teaches where the CNT’s are dispersed in porous substrate as Pandey teaches, because Pandey teaches a suitable method of coating CNT’s within a porous substrate.
Claim 18 is rejected. Zhu and Pandey teach the limitation of claim 14, and Pandey teaches dipping the porous substrate into the aqueous dispersion of conductive nanomaterial, and drying the porous substrate after dipping the porous substrate into the aqueous dispersion of conductive nanomaterial to form a porous substrate coated with conductive nanomaterial [0066].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiangdong Zhu et al (U. S. Patent Application: 2013/0134992, here after Zhu), Jai Krishna Pandey et al (U. S. Patent Application: 2015/0274924, here after Pandey), and further in view of Cynthia Kuper et al (U. S. Patent Application: 2008/0076837, here after Kuper).
Claim 15 is rejected. Zhu and Pandey teach the limitation of claim 14, and Pandey teaches forming an aqueous dispersion of CNT’s (conductive nanomaterial) by making dispersion comprising CNT’s (conductive nanomaterial), and water. Pandey also teaches sonicating to form an aqueous dispersion of conductive nanomaterial [0066]. Pandey does not teach adding a non-ionic surfactant wherein the water is a deionized water, creating suspension and then creating dispersion. Kuper teaches a method of making highly dispersed carbon nanotubes suspended in a liquid by adding CNT’s and nonionic surfactant in water and creating a suspension (adding CNT’s to
deionized water [0091, 0025] for using in production of sensors [0085, 0074]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making sensor as Zhu and Pandey teach where the dispersion of CNT’s is made by Kuper, because it is a suitable to make CNT’s dispersion for usable for making sensors.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xiangdong Zhu et al (U. S. Patent Application: 2013/0134992, here after Zhu), Jai Krishna Pandey et al (U. S. Patent Application: 2015/0274924, here after Pandey), and further in view of Kuniharu Takei et al (U. S. Patent Application: 2014/0124737, here after Takei), and Mostafa M. El-Ashry et al (U. S. Patent Application: 2012/0052308, here after El-Ashry).
Claim 19 is rejected. Zhu and Pandey teach the limitation of claim 18, and Pandey teaches dip-coating the aqueous dispersion of conductive nanomaterial (CNT’s) onto a porous substrate [0066], but does not teach rinsing with DI water after coating process. Takei teaches a method of making coating of CNT’s on a substrate by depositing CNT’s on substrate and rinsing with deionized water [0043 last 5 lines]. water) deionized water [0091, 0025] for using in production of sensors [0085, 0074]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making sensor as Zhu and Pandey teach and rinse CNT layer after deposition with DI water, because it is suitable to rinse CNT after deposition. Although Takei teaches rinsing in DI water, but does not teach immerging in DI water. El-Ashry teaches immerging substrate after coating with CNT in DI water [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making sensor as Zhu, Pandey, and Takei teach where the substrate is immerging in DI water, because it is another way to wash with DI water.
Response to Arguments
Applicant's arguments filed 07/12/22 have been fully considered but they are not persuasive. The applicant argues new limitation of amended claim 1 is not taught previously however Zhu teaches the sensor is tunable because piezoresistive elastomer changes resistance with pressure and strain [0044]. Therefore, by increasing pressure, resistance changes(increase) and because the force is compression, the poisson ratio is negative, in fact with increasing force, position ratio decreases (more negative number), and resistivity piezoresistive sensivity increase. GF of the foam is property of the foam and it is obvious to have that property. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712